Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
1.	In view of applicant’s amendments filed 01/13/2021, the application is still pending. Applicant’s arguments, with respect to claims 1, 7, and 13, have been fully considered and are persuasive.  Therefore the 35 USC 103 rejection of has been withdrawn, and a Notice of Allowance is being administered.

Corrections Made in the Application 
2.	The application has been amended as follows:
In the Claims:
The original claims 1-18 have been renumbered as follows:

, Original Claim Numbering
		1
		2
		3
		4
		5
		6
		7
		8
		9	
		10	
		11
		12
		13
		14	
		15
		16
		17
		18
New Claim Numbering
		1
		-
		2
		3
		4
		5
		6
		-
		7
		8	
		9
		10
		11
		-
		12
		13
		14
		15


Allowable Subject Matter
3.	Claims 1, 3-7, 9-13, and15-18 are allowed.

4.	The following is a statement of reasons for the indication of allowable subject matter:
The primary reasons for allowance of Claim 1 in the instant application is the combination with the inclusion in these claims for, “A memory control device for controlling a memory that includes a plurality of bank groups, each of the plurality of the bank groups including a plurality of banks, the memory control device comprising: a request buffer configured to store memory requests to be issued to the plurality of banks; a bank busy manager configured to manage busy states of the plurality of banks; a bank group checker configured to, for each of the plurality of banks, manage the number of banks in not-busy state of the plurality of banks in each of the plurality of bank groups; a bank group determination unit configured to determine a bank group to which a memory request is to be issued among the plurality of the bank groups, on the basis of the numbers of banks in not-busy banks in each of the plurality of bank groups; and a request issuer configured to issue the memory request in the request buffer to a bank in the not-busy state in the determined bank group including the plurality of the banks, wherein the bank group determination unit determines a bank group that includes the largest number of banks in the not-busy state, as the bank group to which the memory request is to be issued.”

 The primary reasons for allowance of Claim 7 in the instant application is the combination with the inclusion in these claims for, “A non-transitory computer-readable storage medium storing a program for causing a memory control device to implement elements, the memory control device including a plurality of bank groups each including a plurality of banks and a request buffer configured to store memory requests to be issued to the plurality of banks, the elements being: a bank busy manager configured to manage busy states of the plurality of banks; a bank group checker configured to, for each of the plurality of banks, manage the number of banks in not-busy state of the plurality of banks in each of the plurality of bank groups; a bank group determination unit configured to determine a bank group to which a memory request is to be issued, on the basis of the numbers of banks in not-busy banks in each of the plurality of bank groups; and a request issuer configured to issue the memory request in the request buffer to a bank in the determined bank group, wherein the bank group determination unit determines a bank group that includes the largest number of banks in the not-busy state, as the bank group to which the memory request is to be issued.”

The primary reasons for allowance of Claim 13 in the instant application is the combination with the inclusion in these claims for, “A memory control method performed by a memory control device that includes a plurality of bank groups each including a plurality of banks and a request buffer configured to store memory requests to be issued to the plurality of banks, the memory control method comprising: managing busy states of the plurality of banks and managing the number of banks in not-busy state of the plurality of banks in each of the plurality of bank groups; determining a bank group to which a memory request is to be issued, on the basis of the numbers of banks in not-busy state in each of the respective plurality of bank groups; and issuing the memory request in the request buffer to a bank in the determined bank group wherein a bank group that includes the largest number of banks in the not-busy state is determined as the bank group to which the memory request is to be issued.”

5.	The prior art of record including the disclosure of Ishikawa Hisashi (Japanese Publication JP 10-333979A, Published 12/28/2001), Mark Andrew Brittain et al. (US Publication 2006/0179206) and Rostyslav Kyrychynskyi et al. (US Publication 2018/0173649) neither anticipates nor renders obvious the above recited combination. Because claims 3-6, 9-12, and 15-18 depend directly or indirectly on claim 1, 7, or 13 these claims are considered allowable for at least the same reasons noted above.
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Examiner Comments
6.	Examiner understands the novelty to lie, in part, in the system’s ability in each bank group, wherein a bank group includes a plurality of banks, to prevent performance deterioration though issuing a request for a bank group among the plurality of bank groups with a “not busy” state, but further issuing request to the specific bank group with the largest number of banks in a not-busy state. The above inventive concept avoids the conventional problem of request being continuously issued toward banks in the same bank group, further avoiding a reduction in performance.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013.  The examiner can normally be reached on Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 07/01/2021Examiner, Art Unit 2181